Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 7-10, 12, 13, 16-19, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not enable one of ordinary skill in the art to form a coating comprising a functionalized polymer and carrier, where the coating is pumpable at room temperature. For example, the specification does not enable one to form a coating comprising maleic anhydride in paraffin which is pumpable at room temperature, since maleic anhydride has a melting point of 126.68 F, and paraffin wax is a solid at room temperature. (See col. 4, lines 8-11 of Hudson et al (US 5,466,274), which discloses that paraffin wax is defined as a solid hydrocarbon mixture.)  Moreover, the specification also does not .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7- 10, 16-19 and 24 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Achille et al (US 2018/0022661). No distinction is seen between the method and composition disclosed by Achille et al, and that recited in applicant’s claims 7- 10, 16- 19 and 24. Applicant’s argument, that Achiile et al do not disclose a coating that is a mixture of a polymer that is a solution and a wax or oil carrier, with the coating being pumpbable at room temperature, is not convincing. Achille et al disclose in Paragraphs [0034], [0035] and [0036] that the moisture barrier coating comprises an organic wax and a wax soluble polymer, and teaches in Paragraphs [0052] and [0056], respectively, that the polymer may be acrylic acid and the wax may be paraffin wax. Achille et al also disclose in .
Claims 12, 13,  21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Achille et al. Achille et al is relied upon as discussed hereinbefore. Regarding claims 12 and 21, it would be obvious to provide the functionalized polymer at a concentration of 10-30 % in the composition of Achille et al. One of ordinary skill in the art would be motivated to do so, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum concentration for the functionalized polymer. Regarding claims 13 and 22, it would be within the level of skill of one of ordinary skill in the art to determine a suitable molecular weight of the active component.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Achille et al as applied to claims 10 and 19 above, further in view of JP 08059382, even further in view of Singh et al (US 2019/0135650). It would be further obvious from JP 08059382 in view of Singh et al to employ a polymer comprising maleic anhydride and diisobutylene as the polymer in the moisture barrier coating of Achille et al. See the reasons given in the last Office Action.
In claims 13 and 22, applicant is invited to provide antecedent basis for the term “active component”.
Hocking et al is made of record for disclosing a copolymer of styrene and acrylic acid in combination with a fertilizer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736